DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48 and 61-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 46-49, 51-54, 58, and 61-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 2013/0306566) in view of Blankenstein (USP 6,432,630).
Regarding claims 47 and 58, Mao et al. discloses a method of separating and collecting a heterogeneous population of cells (title/abstract, [0037] - including cancer cells), the method comprising: 
obtaining a microcapillary or microfluidic channel (see for instance device of figure 1, [0032], figure 1a illustrating a single magnet) comprising two or more outlets (outlets C and D, also see [0035]); 
placing in the microcapillary or microfluidic channel the heterogeneous population of cells in a paramagnetic medium ([0030, 0038-0039]); 
separating the heterogeneous population of cells in the microcapillary or microfluidic channel based on differences in magnetic susceptibility and densityof the heterogeneous population of cells ([0037] - magnetic buoyancy; the process of Mao by providing a plurality of particles (cells) in a medium, such as paramagnetic media [0038-0039], inherently and/or obviously is operating under the same principles of separation by levitation, i.e. a force opposing to gravity and laminar flow and is separating based 
and withdrawing fluid comprising the separated cells from the two or more outlets ([0035]) using variable rates ([0030] - “flow rate of the fluid(s) can be controlled” which thusly provides for variability of flow rates of the system).
Mao does not expressly provide for the withdrawing of fluid to be performed by microfluidic pumps at respective ones of the two or more outlets.
Blankenstein discloses for example in figure 8 a microfluidic device (title/abstract) wherein a sample to be separated is processed via separation channel (5) and subsequently withdrawn from either port 6 or port 7 via microfluidic pumps (41,42) respectively (C17/L40-C18/L7). Blankenstein further indicates variable flow rates (on/off control) of steppers running the pumps based on separation conditions (C17/L40-C18/L7). Note that in view of the instant disclosure a microfluidic pump is reasonable understood to be inclusive of controlled syringe pumps used with a microfluidic system (only mention of microfluidic pump occurs at [00169,00171] and the pump is not described with any particular structure). As evidenced by Microfluidic pumps - types, accuracy and applications by ElveFlow, a syringe pump is a microfluidic pump.
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Mao to provide controlled syringe pumps at each of the outlets as taught by Blankenstein for the purpose of providing for a means for withdrawing the fluid in a controlled manner as well as to provide for control of withdrawal so as to capture desired particles. Additionally, the use of syringe pumps in 
	Regarding claim 46, Mao further provides the microcapillary or microfluidic channel is coupled to a single magnet (see for instance device of figure 1, [0032], figure 1a illustrating a single magnet) for performing a step of levitating the heterogeneous population of cells in the microcapillary or microfluidic channel based on their differences in magnetic susceptibility and density ([0037] - magnetic buoyancy; the process of Mao by providing a plurality of particles (cells) in a medium, such as paramagnetic media [0038-0039], inherently and/or obviously is operating under the same principles of separation by levitation, i.e. a force opposing to gravity and laminar flow and is separating based on magnetic susceptibility differences and particle density and volume differences, see also [0029], since the same conditions of the instant invention are present in Mao, the same type of separation process/forces are also expected to be present).
Regarding claim 48, Mao et al. discloses a method of separating and collecting a heterogeneous population of cells (title/abstract, [0037]) as discussed above, Mao provides that 
placing a blood sample and a paramagnetic medium in a microcapillary or microfluidic channel the heterogeneous population of cells in a paramagnetic medium ([0030, 0038-0039], microfluidic or microcapillary channel device describe in [0032], see also figure 1); 
and levitating the heterogeneous population of cells in the microcapillary or microfluidic channel based on their differences in magnetic susceptibility and density 
and isolating the cells using a levitation height threshold of the channel (see different heights of outlets (see figure 1c for instance, note also no orientation claimed or specified for height).
Mao does not expressly provide that the cell sample is a fetal cell blood sample.
Blankenstein discloses a micro-flow system for particle separation and analysis (title/abstract) in for example figure 1 providing a particle source via inlet (2), additional streams (3/4), a magnet (8) and discharging separated particles via outlets (6/7).  Blankenstein further provides for the treatment and separation of fetal cells in a blood sample (C24/L38-C25/L12).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Mao to treat and separate fetal cells from a blood sample as taught by Blankenstein for the purpose of enriching a fetal cell sample for study or further use as well as for the purpose of using a known separation method to separate a known type of cell to achieve expected results.
Regarding claim 49, Mao further discloses wherein the cells are blood cells ([0037]).

Regarding claim 52, Mao discloses all limitations set forth above.  Mao does not expressly provide wherein the flow from the top outlet is greater than the flow from the bottom outlet.  However, Mao does provide that the flow rates of the device can be controlled and flow rates can be used to enhance separation ([0030]).  It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Mao such that the top outlet flow rate is greater than the bottom outlet flow rate for the purpose of enhancing separation.  Additionally, the particular flow rates are not established as critical or providing any unexpected result or benefit.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 53, Mao discloses all limitations set forth above.  Mao does not expressly provide wherein the flow from the bottom outlet is greater than the flow from the top outlet.  However, Mao does provide that the flow rates of the device can be controlled and flow rates can be used to enhance separation ([0030]).  It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Mao such that the bottom outlet flow rate is greater than the In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 54, Mao further provides wherein the collected cells are from a blood sample ([0037], inherently and/or it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a blood sample as the source of the blood cells for the purpose of using a known and commonly used source of blood cells).
Regarding claim 61, Blankenstein further provides wherein the concentration of blood cells 100,000/mL or lower (C24/L60-65 - nucleated red blood cells).
Regarding claims 62-64, Mao as modified by Blankenstein does not expressly set forth the cell value to be any of 0.8-25million/mL, 50-250million/mL, or 1-5 million/mL.  Blankenstein provides some discussion of cell counts and notes that a high concentration of sorted particle may be obtained even from samples with rare occurrence (C8/L60-65). However, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Mao to have chosen optimal blood cell values of the product of 0.8-25million/mL, 50-250million/mL, or 1-5 million/mL for the purpose of providing a desired sample cell count and separating the cells for the purpose of providing an optimal cell count for the separatory In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 2013/0306566) in view of Blankenstein (USP 6,432,630) in view of Stone et al. (US 2012/0080360).
Regarding claim 50, Mao discloses cancer cells ([0037]) but does not expressly set forth that the separated cells include circulating tumor cells.
Stone discloses manipulation of particles in channels (title/abstract) including separation of circulating tumor cells from blood by magnetic methods ([0039]).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Mao to further include using the method to separate specifically circulating tumor cells from the blood sample as taught by Stone for the purpose of using an art known method (Mao) to separate a known to be separable material (circulating tumor cells) to achieve a predictable result.
Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID C MELLON/Primary Examiner, Art Unit 1796